Citation Nr: 1500344	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  14-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an effective date earlier than June 16, 2008, for the grant of service connection for chronic myalgia due to clenching/bruxing (bilateral jaw disability).

2. Entitlement to an initial compensable rating for chronic myalgia prior to June 27, 2012, and a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had verified active duty service from January 1981 to July 2000; the record indicates he had a prior period of active service from May 1977 to July 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine (Togus RO) that, in pertinent part, granted service connection for chronic myalgia and assigned a noncompensable rating, effective June 16, 2008, and a 10 percent rating from June 27, 2012. 

In a November 2014 appellate brief, the Veteran's attorney did not specifically contend that the Veteran is entitled to an earlier effective date for the grant of service connection for his chronic myalgia.  However, she claimed he is entitled to an effective date prior to June 27, 2012 for the award of a 10 percent rating.  In support of her argument, she referenced the earlier effective date provisions and referred to medical evidence dating from before the assigned effective date of service connection.  As required, the Board has considered all "potentially applicable" provisions of law and regulation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593; see 38 U.S.C.A. § 7104(a).  Given the foregoing, and having considered all of the Veteran's contentions in a light most favorable to him, the Board has recharacterized the issues on the first page of this decision. 


FINDINGS OF FACT

1.  The first communication from the Veteran expressing intent to file a claim of service connection for chronic myalgia secondary to his service-connected disabilities was received on March 19, 2007.

2.  Since March 19, 2007, the Veteran's chronic myalgia is shown to have been manifested by X-ray evidence of degenerative arthritis and noncompensable limitation of motion objectively confirmed by findings of pain with heavy chewing and pain on palpation of the left masseter muscle of the left jaw. 

3. At no time during the appeal has the Veteran's chronic myalgia been shown to be manifested by an inter-incisional range limited to less than 31 mm, even upon consideration of painful motion. 


CONCLUSIONS OF LAW

1. The criteria for an effective date of March 19, 2007, but no earlier, for the grant of service connection of chronic myalgia have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.151, 3.400 (2014).  

2. The criteria for an evaluation of 10 percent for chronic myalgia, but no higher, from March 19, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 5003, 9999-9095 (2014).  

3. The criteria for an initial evaluation for chronic myalgia in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 5003, 9999-9095 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2008 letter provided notice on the "downstream" issues of disability ratings and effective dates prior to the initial November 2008 rating decision was issued.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's postservice treatment records has been completed.  In connection with this claim, VA examinations were performed in September 2008 and June 2012.  The Board finds the examinations are adequate for rating purposes.  Both examiners obtained a reported history from the Veteran and conducted a thorough examination, which included range of motion findings.  The September 2008 examiner noted the Veteran's service treatment records were not available at the time of examination in his September 2008 examination report, but provided an addendum addressing those records in May 2009.   

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

As noted above, the Board is considering the issue of entitlement to an effective date earlier than June 16, 2008, for the grant of service connection for chronic myalgia based upon the Veteran's contentions.  The Board will address the issue before addressing the rating for the Veteran's chronic myalgia to determine the period that will be under consideration.

The Veteran is not prejudiced by consideration of an earlier effective date for the grant of service connection because this issue was addressed, albeit briefly, by the RO in the rating on appeal and the December 2010 statement of the case (SOC) (which found the date of claim was June 16, 2008), and the regulations pertaining to effective dates for service connection claims were provided in the SOC.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  In any event, given the favorable disposition of the action here with regards to the claim for an earlier effective date, there is no prejudice to the Veteran.

Earlier effective date claim

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, the effective date should not be assigned mechanically based on the date of a diagnosis.  DeLisio v. Shinseki, 25 Vet. App. 45, 58 (2011).  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Id.  Also, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A brief procedural and medical history will help clarify the Veteran's claim.  A June 2001 rating decision, in pertinent part, granted service connection for chronic sinusitis and assigned a noncompensable rating.  He did not file a notice of disagreement or submit new and material evidence, and the decision became final.  Notably he did not indicate there was jaw pain secondary to his service-connected sinusitis prior to the June 2001 rating decision, even upon May 2001 VA examination.  He filed a claim seeking increased disability compensation for his "chronic sinusitis conditions" and service connection for sleep apnea that was received by the RO on March 19, 2007.  Private medical records he attached to the March 19, 2007, claim show he complained of jaw pain secondary to his sinusitis as early as August 2002.  An otolaryngologist (ENT) diagnosed temporomandibular joint (TMJ) arthralgia in February 2003.  The Veteran filed a claim for service connection specifically for a TMJ disorder secondary to his service-connected sinusitis and sleep apnea in June 2008.  

Resolving any reasonable doubt in the Veteran's favor, as is required by law, the Board finds the Veteran's March 19, 2007, claim seeking an increased rating for his service-connected sinusitis included an informal claim for service connection for a jaw disability secondary to the service-connected sinusitis.  Notably, his March 19, 2007, claim appeared to indicate multiple conditions were due to his service-connected sinusitis, and he provided medical evidence relating a jaw disability to his sinusitis and sleep apnea.  

The competent evidence of record reasonably shows his chronic myalgia manifested prior to March 2007.  

The effective date is therefore the date of claim, March 19, 2007, as it was later than the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Because the Veteran did not file any correspondence that can be construed as a formal or informal application for service connection for a jaw disability prior to March 19, 2007, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection for chronic myalgia.  As such, the Board finds the Veteran is entitled to an effective date of March 19, 2007, but no earlier, for the grant of service connection of chronic myalgia.

Chronic myalgia due to clenching/bruxing 

The Veteran seeks an increased disability rating for his service-connected chronic myalgia. 

The RO has rated the Veteran's service-connected chronic myalgia by analogy to Diagnostic Code 9905 for limited motion of temporomandibular articulation during the period on appeal.  38 C.F.R. § 4.150.  (In rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.)  Prior to June 27, 2012, the date of a VA examination, a noncompensable rating was assigned.  From June 27, 2012, a 10 percent rating has been assigned.  

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  The Board notes that because an effective date of March 19, 2007 was granted for the award of service connection, the Board will evaluate medical evidence from that date.  

Diagnostic Code 9905 assigns a 10 percent rating for inter-incisal range of 31 to 40 mm, a 20 percent rating for inter-incisal range of 21 to 30 millimeters, a 30 percent rating for inter-incisal range from 11 to 20 millimeters, and a 40 percent rating for inter-incisal range from 0 to 10 millimeters.  It notes that a 10 percent rating is available for range of lateral excursion limited to between 0 and 4 millimeters.  A rating based on limitation of lateral excursion, however, may not be combined with a rating based on limited inter-incisal movement.

Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Period Prior to June 27, 2012

In his February 2013 notice of disagreement, February 2014 substantive appeal, and November 2014 appellate brief, the Veteran, through his attorney, asserted he is entitled to a 10 percent rating for his service-connected chronic myalgia prior to June 27, 2012 because his medical records show there was painful motion.

The Veteran was provided a VA sinus examination in July 2007.  He complained of pain related to his sinusitis, but did not report jaw pain specifically.

Private treatment records show the Veteran complained of sinus-related tenderness in November 2007 and was referred for a consultation in December 2007.

On December 2007 evaluation with a private doctor of dental surgery (DDS), the Veteran complained of bilateral facial pain.  He reported nocturnal bruxing and day-time clenching.  He also reported experiencing ongoing cervical pain and six headaches a week.  On examination, there was a maximum inter-incisal opening of 50 mm with lateral excursions of 12 mm on the left and the right.  No disc interference or crepitus was detected in either TMJ on auscultation.  The left TMJ and both pterygoid muscles (left and right) were tender to palpation.  The examiner noted his 3rd morals were missing and that there was moderately severe occlusal wear.  The examiner noted X-rays showed signs of early degenerative arthritis of both TMJs.  He noted the Veteran also exhibited signs of bilateral myofascial pain.  

The Veteran continued to seek treatment with the DDS.  Treatment records from between January 2008 and July 2011 show his maximum opening ranged from 47 to 54 mm.  His range of lateral excursion from that same period was between 10 and 12 mm.  The Board notes the private medical provider's handwritten notes are difficult to decipher, but they appear to show that slight tenderness of his left TMJ joint was noted in April 2008 and July 2008.  Slight tenderness of his right TMJ joint was noted in July 2011.  

A January 2008 sleep apnea consultation note shows the Veteran complained of tooth pain.  

On September 2008 VA dental examination, the Veteran complained of regular severe headaches that continued for up to a week at a time as well as ringing in his ears.  He occasionally had occipital headaches.  He also complained of mild tenderness in the left jaw while chewing something heavily, noting he usually chewed on the left side.  The left and right TMJs had "good" range of motion.  There were no pops, clicks, crepitus, or deviation of the jaw on opening.  There was no pain on palpation of the TMJs, but there was pain on palpation of the left masseter muscle of the left jaw.  The Veteran had all of his teeth, except for his 3rd molars, and no prosthesis was required.  His maximum inter-incisal opening was 50 mm.  His right excursive movement was 12 mm, and the left was 11 mm.  There was no pain with motion.  It is not indicated whether the range of motion testing was repeated.  No bone loss was evident in the maxilla, mandible, or hard palate.  An X-ray showed relatively normal joint spaces and condylar heads.  The examiner noted the Veteran had normal TMJ joints, but signs of chronic myalgia in the left masseter muscle secondary to excessive clenching and night grinding.  The examiner noted the Veteran's service treatment records were not available to review.  After reviewing the service treatment records, he provided an addendum opinion in May 2009, noting the evidence did not modify his initial examination findings.  

In a July 2009 statement, the Veteran asserted his TMJ disability caused constant face pain.  He indicated he wore a face splint every night because he would grind his teeth without it.  He reported he wore out his fillings from grinding his teeth.

While a TMJ is not specifically listed as a major joint under 38 C.F.R. § 4.45(f), as both the Veteran's TMJs are service-connected, the Board will consider them, together, at a minimum, to be a group of minor joints for purposes of Diagnostic Code 5003.  Based on these findings and granting the Veteran the benefit of the doubt, the Board finds that a 10 percent rating, and no higher, is warranted for the Veteran's service-connected chronic myalgia from the effective date of March 19, 2007, under Code 5003 in light of the X-ray findings of degenerative arthritis of the TMJs (noted in the 2007 evaluation), and the objective findings that the TMJs are affected by pain with heavy chewing and pain on palpation of the left masseter muscle of the left jaw.  

The Board finds that the record does not show the Veteran manifested symptoms warranting a 20 percent or higher evaluation at any time during the appeal.  Prior to June 27, 2012, his treatment records and the September 2009 VA examination report do not show his inter-incisal range of motion was limited to 21 to 30 mm even upon consideration of painful motion.  The Board has considered whether a higher rating is available for the Veteran's chronic myalgia under a different Code pertaining to analogous disability, but finds that a higher rating by analogy to another Code is not warranted.  The Veteran's chronic myalgia is manifested by pain.  He cannot be compensated for the same symptom under two different diagnostic codes as that would be impermissible pyramiding under 38 C.F.R. § 4.14.  The Board notes that the Veteran is separately service-connected for chronic sinusitis and tinnitus.  Accordingly, sinusitis-related headaches are already compensated for under Diagnostic Code 6513.  Furthermore, his tinnitus is already compensated for under Diagnostic Code 6260.  To separately rate them would also be impermissible pyramiding.  

There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating during this period.  The DDS's treatment notes from between January 2008 and July 2011 show his range of motion remained at a noncompensable range during that period.  There is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a rating in excess of 10 percent during the period on appeal.

Period beginning June 27, 2012

Based on the evidence, the Board concludes that the preponderance of the evidence is also against a finding that a rating in excess of 10 percent for the Veteran's chronic myalgia is warranted from June 27, 2012.  

The Veteran was provided a second VA dental examination in June 2012.  He was diagnosed with chronic myalgia secondary to clenching/bruxing, capsulitis of the left TMJ, and myofascial pain.  The Veteran's reported symptoms included bilateral myalgia in the muscles of mastication and headaches in the occipital, ocular, and temporal areas.  The symptoms varied in intensity, duration, and location.  He rarely experienced pain in the joint area itself, but mostly in the masseter muscles and his right neck muscle.  His muscles ached when he chewed heavy foods.  He also reported waking up regularly with headaches after grinding his teeth.  He indicated his splint therapy had little effect on his muscular pain.  He did not report that flare-ups impacted the function of the TMJs.  On range of motion testing, his lateral excursion was greater than 4 mm, with evidence of objective pain beginning beyond 4 mm.  His inter-incisal range was 31 mm to 40 mm.  There was objective evidence of pain at that range.  There was no additional limitation in his range of motion after 3 repetitions.   The examiner noted that the Veteran did have functional loss or functional impairment in the form of pain on movement bilaterally.  He also had localized tenderness or pain on palpation on both sides.  He did not have clicking or crepitation of joints or of the soft tissues of either TMJ.  The examiner noted the Veteran's service-connected sleep apnea and sinusitis affected the Veteran's jaw posture and led to chronic night bruxism with resultant TMJ/TMD symptoms, such as ringing in the ears, headaches, and myalgia.  An X-ray showed normal appearing TMJs.  The examiner found the Veteran's TMJ condition impacted his ability to work because the chronic ringing in his ears interfered with his hearing.  

In a November 2014 appellate brief, the Veteran's attorney argued he is entitled to a rating in excess of 10 percent under DeLuca based on the objective evidence of painful motion and noted functional loss during the June 2012 VA examination. 

The Board finds that the record does not show the Veteran has manifested symptoms warranting a 20 percent or higher evaluation from June 27, 2012.  The June 2012 VA examination report shows the Veteran reported pain and difficulty chewing, but does not show his inter-incisal range of motion was limited to less than 31 mm even upon consideration of painful motion.  The examiner noted that the Veteran did have functional loss or functional impairment in the form of pain on movement, but there was no decrease in motion after repetitive testing.  The Veteran reported the severity of his symptoms vary at different times, but did not report flare-ups.  

Thus, there is no showing of additional functional loss due to DeLuca factors to warrant a higher rating during this period.  While the June 2012 VA examination report reflects that TMJ motion at this time was accompanied by objective pain and the examiner found functional loss or functional impairment in the form of pain on movement, the motion was not reduced after repetitive testing, thereby still not demonstrating function loss or functional impairment that would equate to the limitation of inter-incisal range required for increased (20 percent) compensation.  He did not report that flare-ups impacted the function of the TMJ.  There is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a rating in excess of 10 percent from June 27, 2012.

The Board has considered whether a higher rating is available for the Veteran's chronic myalgia under a different Code pertaining to analogous disability, but finds that a higher rating by analogy to another Code is not warranted.  The Veteran's chronic myalgia is manifested by pain.  He cannot be compensated for the same symptom under two different diagnostic codes as that would be impermissible pyramiding under 38 C.F.R. § 4.14.  The Board again notes that the Veteran is separately service-connected for chronic sinusitis and tinnitus.  Accordingly, sinusitis-related headaches are already compensated for under Diagnostic Code 6513.  Furthermore, his tinnitus is already compensated for under Diagnostic Code 6260.  To separately rate for them during this period would also be impermissible pyramiding.  

The Board has considered the Veteran's and his attorney's assertions that his chronic myalgia warrants a rating in excess of 10 percent, but the evidence of record does not demonstrate that the Veteran or his attorney have the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As noted, the June 2012 examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history to evaluate the Veteran's chronic myalgia disability.  The Veteran is competent to report that his disability level has increased, but the medical evidence of record does not reflect symptoms that warrant a rating in excess of 10 percent.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's chronic myalgia more nearly approximates the criteria for a rating in excess of 10 percent.  Staged ratings are therefore not warranted.  

Extraschedular and Rice Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The primary symptoms related to the Veteran's chronic myalgia, pain and a limitation of motion, are contemplated by the rating schedule for TMJ disabilities, as described above.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints, the rating schedule specifically contemplates factors such as less movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss (which encompass all symptoms and impairment shown in the instant case).  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, the Board finds a referral for extraschedular consideration is not warranted.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not claimed his service-connected chronic myalgia has made him unemployable.  The June 2012 VA examiner noted the Veteran's tinnitus interfered with his employment, but as noted, the Veteran is separately service connected for tinnitus.  Accordingly, the Board finds that the matter of TDIU is not raised in the context of this claim.



ORDER

An effective date of March 19, 2007 (but no earlier) is granted for the award of service connection for chronic myalgia.

A rating of 10 percent, but no higher, is granted for chronic myalgia, from March 19, 2007, subject to the law and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for the service-connected chronic myalgia is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


